Case 2:18-cv-00245-JRG Document 380 Filed 09/30/20 Page 1 of 5 PageID #: 42915




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE
ASSOCIATION,

      Plaintiff,
                                              Case No. 2:18-cv-245-JRG
      v.

WELLS FARGO BANK, N.A.,

      Defendant.


                           JOINT STATUS REPORT
Case 2:18-cv-00245-JRG Document 380 Filed 09/30/20 Page 2 of 5 PageID #: 42916




          1.      On September 28, 2020, the Court instructed the parties to submit calculations of

pre-judgment interest based on the 5-year Treasury Bill rate, compounded monthly, and

calculations of post-judgment interest. Accordingly, the parties respectfully submit the following

calculations of pre- and post-judgment interest for the Court’s consideration. Each calculation of

pre-judgment interest is based on the 5-year Treasury Bill rate, compounded monthly. Each

calculation of post-judgment interest applies the statutory rate to the sum of the jury award and the

award of pre-judgment interest.

          2.      The parties have no dispute regarding the mathematical aspects of their respective

calculations.

          3.      USAA’s Position: Attached as Exhibit A is a chart reflecting pre-judgment interest

on the jury’s $200 million award, calculated at the 5-year Treasury Bill rate, compounded monthly,

along with post-judgment interest calculated at the statutory rate, per the Court’s email dated

September 28. USAA believes this is all that the Court requested from the parties, and it is

consistent with governing law. See Dkt. 346 and 368.

          4.      Wells Fargo’s Position: Wells Fargo agrees with the calculation in Exhibit A. Wells

Fargo further provides additional calculations based on the pending motions in Exhibit B attached

hereto.

               a. Schedule 1 in Exhibit B shows the calculation based on a pro-rated award. See Dkt.

                  356, 2.

               b. Schedule 2 in Exhibit B shows the calculation based on the running royalty rate

                  USAA presented (Dkt. 345, 3–5) and the rate Wells Fargo presented (Dkt. 356, 7)

                  with pre-judgment interest accruing from the time each payment would have been




                                                   1
Case 2:18-cv-00245-JRG Document 380 Filed 09/30/20 Page 3 of 5 PageID #: 42917




               due to USAA for both the jury’s award and the pro-rated award. See Dkt. 356, 5–

               7.

       5.      In providing the calculations requested by the Court, the parties do not concede any

of the arguments raised in their respective submissions.



       Respectfully submitted on September 30, 2020.

                                             PARKER, BUNT & AINSWORTH, P.C.

                                             /s/ Robert Christopher Bunt
                                             Robert Christopher Bunt
                                             Texas State Bar No. 00787165
                                             Charles Ainsworth
                                             Texas Bar No. 00783521
                                             100 E. Ferguson, Suite 1114
                                             Tyler, Texas 75702
                                             Tel. (903) 531-3535
                                             Fax (903) 533-9687
                                             charley@pbatyler.com
                                             rcbunt@pbatyler.com

                                             IRELL & MANELLA LLP
                                             Jason Sheasby (CA #205455), pro hac vice
                                             Anthony Rowles (CA #301209), pro hac vice
                                             1800 Avenue of the Stars, Suite 900
                                             Los Angeles, CA 90067
                                             Tel. (310) 277-1010
                                             Fax (310) 203-7199 jsheasby@irell.com
                                             trowles@irell.com
                                             Attorneys for Plaintiff United Services
                                             Automobile Association (USAA)

                                             /s/ Danielle Williams (with permission)
                                             Thomas M. Melsheimer
                                             TX Bar No. 13922550
                                             tmelsheimer@winston.com
                                             Michael A. Bittner
                                             TX Bar No. 24064905
                                             mbittner@winston.com
                                             J. Travis Underwood
                                             TX Bar No. 24102587
                                             tunderwood@winston.com
                                             Winston & Strawn LLP

                                                2
Case 2:18-cv-00245-JRG Document 380 Filed 09/30/20 Page 4 of 5 PageID #: 42918



                                    2121 North Pearl Street, Suite 900
                                    Dallas, TX 75201
                                    (214) 453-6500 – Telephone
                                    (214) 453-6400 – Facsimile

                                    E. Danielle T. Williams
                                    NC Bar No. 23283
                                    dwilliams@winston.com
                                    Winston & Strawn LLP
                                    300 South Tryon Street, 16th Floor
                                    Charlotte, NC 28202
                                    (704) 350-7700 – Telephone
                                    (704) 350-7800 – Facsimile

                                    Katherine Vidal
                                    CA Bar No. 194971
                                    kvidal@winston.com
                                    Matthew R. McCullough
                                    CA Bar No. 301330
                                    mrmccullough@winston.com
                                    Winston & Strawn LLP
                                    275 Middlefield Road, Suite 205
                                    Menlo Park, CA 94025
                                    (650) 858-6500 – Telephone
                                    (650) 858-6550 – Facsimile

                                    Jack Wesley Hill
                                    TX Bar No. 24032294
                                    wh@wsfirm.com
                                    Ward, Smith & Hill, PLLC
                                    P.O. Box 1231
                                    1507 Bill Owens Parkway
                                    Longview, Texas 75606-1231
                                    (903) 757-6400 (telephone)
                                    (903) 757-2323 (facsimile)


                                    Counsel for Defendant Wells Fargo Bank, N.A.




                                       3
Case 2:18-cv-00245-JRG Document 380 Filed 09/30/20 Page 5 of 5 PageID #: 42919




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in
compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who
are deemed to have consented to electronic service pursuant to Local Rule CV-5(a)(3)(A) on
September 30, 2020.



                                                /s/ Robert Christopher Bunt
                                                Robert Christopher Bunt




                                            4
